NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



STEVEN BEEBE,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-2112
                                   )
MICHELLE KIMBERLY                  )
HODGES-WRAY,                       )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Susan St. John, Judge.

Steven Beebe, pro se.

No appearance for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.